NO. 12-08-00271-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

JOSUE MARES SEPADA AND
TRIMAC TRANSPORTATION, INC.
(f/k/a LIQUID TRANSPORTERS, INC.),                         §    APPEAL FROM THE 159TH
APPELLANTS

V.                                                         §    JUDICIAL DISTRICT COURT OF

MICHAEL EARL BARNES,
APPELLEE                                                   §    ANGELINA COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         The parties filed a joint motion in which they represented that the underlying dispute has
been resolved. In their motion, they requested that this appeal be dismissed with prejudice upon
notification from the parties that the actions necessary to their settlement have occurred. In their
subsequent notification, they request that we direct the trial court to unconditionally release the
supersedeas bond and “extinguish” the judgment.
         An intermediate court of appeals is authorized to vacate the trial court’s judgment and
dismiss the underlying case. See TEX . R. APP. P. 43.2(e). Moreover, we may also dispose of an
appeal pursuant to an agreement of the parties. See TEX . R. APP. P. 42.1(a)(2). Accordingly, we
grant the parties’ motion. As agreed by the parties, without consideration of the merits, we vacate
the trial court’s judgment dated April 1, 2008 and dismiss the case. The District Clerk of Angelina
County is ordered to release the supersedeas bond filed in connection with this appeal. Costs are
taxed against the parties who incurred them.
Opinion delivered May 29, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                    (PUBLISH)